UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22077 Prospector Funds, Inc. (Exact name of registrant as specified in charter) 370 Church Street Guilford, CT 06437 (Address of principal executive offices) (Zip code) Peter N. Perugini, Jr. Prospector Partners Asset Management, LLC 370 Church Street Guilford, CT 06437 (Name and address of agent for service) (203) 458-1500 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:March 31, 2012 Item 1. Schedule of Investments. Schedule of Investments March 31, 2012 (unaudited) Prospector Capital Appreciation Fund Description Shares Value COMMON STOCKS - 72.5% Banks - 0.2% Charter Financial $ Waterstone Financial * Chemicals - 4.0% E.I. Du Pont de Nemours Consumer Discretionary - 2.4% Beam Cablevision Systems, Class A DreamWorks Animation SKG, Class A * Consumer Staples - 9.3% Campbell Soup Coca Cola Enterprises Sara Lee SUPERVALU Sysco Tootsie Roll Industries Walgreen Wal-Mart Stores Energy - 10.4% Clayton Williams Energy * ConocoPhillips Hess Marathon Oil Murphy Oil Nexen Overseas Shipholding Group Repsol YPF - ADR Suncor Energy USEC * Healthcare - 6.6% Abbott Laboratories Johnson & Johnson Pfizer Industrials - 1.3% Curtiss-Wright Fortune Brands Home & Security * Information Technology - 6.1% Automatic Data Processing Corning Microsoft Xerox Insurance - 10.6% Alterra Capital Holdings Arch Capital Group * Berkshire Hathaway, Class B * CNA Financial Donegal Group, Class A First American Financial Loews Montpelier Re Holdings Platinum Underwriters Holdings State Auto Financial Metals & Mining - 10.1% AngloGold Ashanti - ADR Barrick Gold Gold Fields - ADR Kinross Gold Newmont Mining Paper & Forest Products - 3.2% Domtar Neenah Paper Real Estate - 2.2% Forestar Group * Post Properties Telecommunication Services - 1.0% Telephone & Data Systems Utilities - 5.1% FirstEnergy GenOn Energy * Public Service Enterprise Group Unisource Energy Total Common Stocks (Cost $38,704,600) CONVERTIBLE BONDS - 21.7% Par Consumer Staples - 2.9% Archer Daniels 0.875%, 02/15/2014 $ Chiquita Brands 4.250%, 08/15/2016 Smithfield Foods 4.000%, 06/30/2013 Diversified Financial Services - 1.5% Janus Capital Group 3.250%, 07/15/2014 Knight Capital 3.500%, 03/15/2015 PHH 4.000%, 09/01/2014 Energy - 2.6% USEC 3.000%, 10/01/2014 Healthcare - 6.9% Amgen 0.375%, 02/01/2013 Charles River Laboratories International 2.250%, 06/15/2013 Chemed 1.875%, 05/15/2014 Gilead Sciences 0.625%, 05/01/2013 1.000%, 05/01/2014 Greatbatch 2.250%, 06/15/2013 Hologic 2.000%, 12/15/2037 Medtronic, Series B 1.625%, 04/15/2013 Industrials - 1.5% Alliant Techsystems 3.000%, 08/15/2024 AMR 6.250%, 10/15/2014 (a) Trinity Industries 3.875%, 06/01/2036 Information Technology - 4.0% Advanced Micro Devices 5.750%, 08/15/2012 Anixter International 1.000%, 02/15/2013 Comtech Telecommunications 3.000%, 05/01/2029 Metals & Mining - 1.7% Kinross Gold 1.750%, 03/15/2028 RTI International 3.000%, 12/01/2015 Real Estate - 0.2% Avatar Holdings 7.500%, 02/15/2016 Utilities - 0.4% Unisource Energy 4.500%, 03/01/2035 Total Convertible Bonds (Cost $12,484,891) CORPORATE BONDS - 1.3% Utilities - 1.3% Edison Mission Energy 7.750%, 06/15/2016 7.000%, 05/15/2017 Total Corporate Bonds (Cost $922,248) CONVERTIBLE PREFERRED STOCK - 0.2% Energy - 0.2% Shares El Paso Energy Capital Trust (Cost $85,825) SHORT-TERM INVESTMENT - 3.9% Invesco Treasury Portfolio, 0.020% (Cost $2,147,940) Total Investments - 99.6% (Cost $54,345,504) Other Assets and Liabilites, Net - 0.4% Total Net Assets - 100.0% $ * Non-income producing security (a) Security in default ADR - American Depository Receipt Summary of Fair Value Exposure Generally accepted accounting principles ("GAAP") require disclosures regarding the inputs and valuation techniques used to measure fair value and any changes in valuation inputs or technique. These principles establish a three-tier hierarchy for inputs used in measuring fair value. Fair value inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. As of March 31, 2012, the Fund's investments in securities were classified as follows: Level 1 Level 2 Level 3 Total Common Stocks $ $
